Caton, C. J. The counsel in their arguments, agree upon the correct principle of law as to the ratification of unauthorized acts done by one in the name of another. In general, where an agent is authorized to do an act, and he transcends his authority, it is the duty of the principal to repudiate the act so soon as he is fully informed of what has been thus done in his name, by the agent, else he will be bound by the act as having ratified it by implication; but where a stranger, in the name of another, does an unauthorized act, the latter need take no notice of it, although informed of the act thus done in his name, and he shall only be bound by an affirmative ratification. Here Lewis was the agent of Ward to fill up and negotiate the note indorsed by Ward, but in doing so he converted it into a bill of exchange, payable in New York. In this he transcended his authority. But this was subsequently ratified by Ward, if not in express terms, he did so by the strongest implication. If the letter of the cashier, of the 28th of January, three days after this note was negotiated, and the notice of protest did not inform Ward of all the alterations which had been made in the paper by his agent Lewis, or by his direction, which is the same thing, he was informed of the full extent of the alterations when the bill was presented to him for payment by Williams. He then took it in his hands and examined it. Neither then or at any other time did he make any objections to the alterations which had been made in the paper, or deny that it was a genuine piece of paper as it then stood; but he claimed that Lewis was primarily liable to pay it, and that Lewis had notified him not to pay it. He made no objections to it on his own account. He did not complain that it was not his indorsement, or even that he was not liable on that indorsement for any cause. He did not pretend to know what objection Lewis had to the payment of the bill, and he had, or pretended to have, none himself. We repeat, if this was not an express ratification of the form which had been given to the paper by Lewis, it was a ratification by implication, of the strongest possible character. The only remaining objection to a recovery upon the bill is usury. The conclusive answer to this is, that it is not proved. The only witness who knew anything about the discounting of the bill, says he does not know at what rate of interest it was discounted. He did not know how much Lewis received for the bill. If it was usury to sell the bill for its face,' less the legal rate of interest, when exchange on New York was worth five per cent., the proof does not show but that he actually received this amount for the exchange. But an attempt is made to establish usury, by showing that a previous note between the same parties which was several months over due, was tainted in that way, and that this bill was given as a renewal of that. But this is not established by the proof. At the time Ward indorsed: this bill, he remitted in other funds two thousand dollars towards paying that dishonored note, and the balance of a thou-. sand dollars or more was paid by Lewis out of the proceeds of this bill. This is the most that can be made of this evidence towards establishing the renewal insisted upon, and it falls far short of establishing a renewal of the dishonored note, which may have been usurious. We are left at last in utter ignorance as to how much was received for this bill, or at what rate it was discounted. We have examined the instructions, and find them conformable to the principles above laid down so far as they go. The judgment must be affirmed. Judgment affirmed.